Citation Nr: 0613496	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with limitation of motion, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before the undersigned Law 
Judge in March 2004.  

This matter was previously before the Board in January 2005.


FINDING OF FACT

The veteran's mechanical low back pain with limitation of 
motion causes persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for mechanical low 
back pain with limitation of motion have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5293 (2002), Diagnostic Codes 5292, 5293 5295 (2003), 
Diagnostic Codes 5242, 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Discussions in the February 2003 rating determination, the 
February 2004 statement of the case, the October 2005 
supplemental statement of the case, and the September 2002 
and January 2005 VCAA letters, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement of the case, 
the supplemental statement of the case, and in the VCAA 
letters the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The January 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA required notice should generally be provided prior to 
the initial denial.  Here there is no evidence or contention 
that the veteran was prejudiced by the delayed notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  (In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated--it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled).


Low Back

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 20 percent disability evaluation is also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 20 percent disability evaluation was also assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

In August 2002, the veteran requested an increased evaluation 
for his low back disorder.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that a CT scan of the lumbar spine performed in 
May 2002 showed no evidence of disc herniation at the level 
of L2-3 and L3-4.  A Schmorl's node was present at the L3-4 
level.  There was a broad base bulging disc at L4-5 with what 
appeared to be some anterior subluxation of L4 on L5.  
Posterior articular facet arthrosis at L4-5 was also present.  

At the time of an August 2002 visit, the veteran complained 
of lower back pain radiating into his right lower leg.  The 
veteran denied any numbness or tingling of the right foot.  
He stated that he had different sensations in that area at 
times.  Physical examination revealed no tenderness over the 
spinal process.  Straight leg raising elicited some pain on 
the right side.  Muscle reflexes were decreased, bilaterally.  
A diagnosis of chronic back pain likely due to radiculopathy 
was rendered.  

A September 2002 MRI of the lumbar spine revealed Grade I 
spondylolisthesis of L4 and L5 felt to be from degenerative 
disc and facet disease.  There was no focal disc herniation 
or bony stenosis seen at this or any other level.  

At the time of a January 2003 VA examination, the veteran 
complained of a dull ache pain.  He stated that he felt like 
he could not lift heavy objects.  The veteran reported that 
he felt better if he moved around but it was harder to get up 
in the morning on some days.  Pain was more of a problem if 
he overdid himself.  The veteran reported having frequent 
muscle spasms and pain in his legs more often than 
previously.  He stated that rest relieved the pain.  He noted 
that his wife massaged his back.  The veteran reported taking 
a muscle relaxer at night when he could not sleep.  He noted 
taking Naproxin two times per day.  

The veteran indicated that he had flare-ups four times per 
week and that the pain would be 8/10.  He stated that the 
flare-ups would last until he rested for a while.  He noted 
that rest did not help like it used to and that he now had 
more of a constant pain.  Precipitating factors included 
overuse, twisting, stooping, lifting, increased physical 
activity, yard work and stairs.  Alleviating factors included 
rest, Naproxen, muscle relaxants, and heat.  The veteran 
stated that during flare-ups his limitation of motion was 80 
percent of that which he had normally.  

The veteran reported that he had not been able to work a 40 
hour week.  He stated that he was working two hours less per 
week this year than in the prior year.  He was currently 
working 32 hours per week.  The veteran reported that sitting 
around the house did not make his pain go away.  Range of 
motion was as follows:  forward flexion 0-36 degrees, with 
pain starting at 33 degrees; extension 0 to 30 degrees, with 
pain starting at 30 degrees; right lateral flexion 0 to 15 
degrees, with pain starting at 10 degrees; left lateral 
flexion 0 to 8 degrees, with pain at 5 degrees; right and 
left rotation 0 to 20 degrees with pain through full motion.  

The veteran stated that pain was a limiting factor to his 
motion in all directions.  He indicated that he could move 
further but did not wish to do so as it would make his back 
hurt worse for the whole day.  The examiner noted that the 
veteran had a hard time getting in and out of the chair.  He 
used extreme care when putting on his shirt.  There were no 
fixed deformities and the musculature of his back was well 
developed.  The veteran had no bowel or bladder problems.  
There was some bilateral leg pain but there was no numbness 
or tingling in the legs.  X-rays revealed Grade I 
spondylolisthesis of L4 and L5 felt to be from degenerative 
disc and facet disease, but there was no focal disc 
herniation or bony stenosis seen at this or any other level.  
Diagnoses of spondylolisthesis L4-5 and degenerative disc and 
facet disease with no bed rest since accident were rendered.  

At the time of his March 2004 hearing, the veteran testified 
as to having muscle spasms.  He also reported having numbness 
in his legs on an off and on basis.  The veteran stated that 
he had had numbness in his legs dating back to the injury and 
that it had become worse over time.  He also noted having 
pain in his right leg down to his foot.  The veteran 
testified that he was taking Naprosyn on a daily basis.  He 
indicated that his pain level varied but that it was always 
there.  He testified that if the pain came on at work he 
would wait 10 or 15 minutes and if it did not get any better 
he would go home.  The veteran stated that his work week 
initially was close to 40 hours but he now struggled to get 
through 30 hours.  He reported that he now usually worked 25 
or 26 hours per week.  

The veteran testified that he was seen at the emergency room 
on one occasion as a result of not being able to fall asleep 
due to his back.  The veteran's wife stated that he would 
wake up in the middle of the night squirming.  She also 
indicated that he dragged his leg.  The veteran testified 
that the number of hours he worked in 2001 was 25.8 as 
compared to 23.7 in 2001.  The veteran's wife stated that she 
noticed a change in the veteran's back over the past six 
months.  She indicated that it was her belief that the 
veteran should have gone to the emergency room on a number of 
occasions and he did not do so.  

In January 2005, the Board remanded this matter for 
additional development, to include an additional VA 
examination.  

At the time of his May 2005 VA examination, the veteran 
complained of back pain with radiculopathy to his two lower 
extremities.  The veteran noted working 4 to 5 hours per day 
for the past two years.  He did some bending, lifting, and 
stooping on his job.  He was able to lift 20 lbs. and could 
lift up to 30 to 50 lbs.  He took Naprosyn twice a day four 
times per week.  He had been to the emergency room on one 
occasion during the past year.  He had never had bedrest 
recommended by his physician.  The veteran reported having 
pain every day but did not take pain pills on a daily basis.  
He stated that the right leg did not feel right.  He could 
not exactly define the problem but indicated that he could 
sometimes not control the leg in space.  He also stated that 
he could not feel his leg.  

Physical examination revealed that he walked with short steps 
and a stiff body.  He did not limp.  He moved cautiously.  
The veteran could bend to up to 80 degrees.  He did not want 
to go any further because he was afraid to generate too much 
pain.  He did the same thing with lateral bending.  He was 
reluctant to do any lateral bending.  He acknowledged that he 
could do it but was afraid of generating more pain.  He could 
extend 20 to 25 degrees backwards.  He could fully squat 
holding onto a chair.  He could stand on his tiptoes and 
heels.  He could take a few steps on his tiptoes and a few 
steps on his heels.  The veteran had good strength of his 
quadriceps and flexors.  He seemed to have slightly weaker 
extensor of the foot and slight weaker plantar flexion of the 
foot.  The rest of the muscle group were even.  Sensation 
definitely felt different on the right versus the left.  This 
was for the dermatone of S1-L5 and L4.  The skin condition 
was good.  Impulses were also good.  

Examination of the rest of the spine did not show any sign of 
ankylosis of the thoracic or cervical spine.  The veteran's 
right knee reflexes were normal but ankle reflex was absent 
on the right.  Reflex was present on the left.  The examiner 
stated that she needed to perform an MRI to assess the 
possibility of nerve compression on the right side.  

A MRI performed in June 2005 revealed spondylolisthesis with 
one at L4-5 with mild arthritic changes and retrolisthesis at 
L5-S1, but there was no nerve compression at this point in 
time.  

A December 2005 MRI revealed degenerative change with 
spondylolisthesis of L4 on L5 with no spinal stenosis or 
neuroforaminal stenosis identified. 

The criteria for a 60 percent evaluation for the veteran's 
mechanical low back pain with limited range of motion have 
been met under the regulations in effect prior to September 
23, 2002.  The veteran has been shown to have persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Specifically, the Board notes the 
veteran's continued complaints of pain in his back, the 
severe limitation of motion reported at each VA examination, 
the veteran's continued reports of varied sensations and 
tingling and numbness in his legs, and the reports of muscle 
spasms at the time of VA examinations.  These factors, 
combined with the May 2005 VA examiner's report of absent 
right ankle jerk at the time of the May 2005 VA examination 
reveal that the  criteria for a 60 percent evaluation for 
intervertebral disc syndrome under the rating criteria in 
effect prior to August 2002 were met.  This is the highest 
schedular disability evaluation assignable under this code.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that even with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months no more than a 60 percent 
disability evaluation would be warranted.  

Also, while the range of motion reported for the veteran's 
lumbar spine would warrant a finding of severe limitation of 
motion under Diagnostic Code 5292, it would still not result 
in an overall evaluation in excess of 60 percent as there 
were no more than slight neurological findings involving each 
lower extremity, with no indication of trophic changes or 
atrophy being noted.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that there has been no demonstration of 
unfavorable ankylosis of the entire spine.  Thus, an 
evaluation in excess of 60 percent would not be warranted.  




Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected low back disorder has resulted in frequent 
periods of hospitalization.  Moreover, the veteran is still 
able to work more than 20 hours per week.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 60 percent evaluation for mechanical low back pain with 
limitation of motion is granted subject to regulations 
governing monetary benefits.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


